Citation Nr: 0308019	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (a TDIU 
rating).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 RO decision, which denied a TDIU 
rating.  

In September 2000, the Board remanded the case to the RO for 
additional development.  



FINDING OF FACT

The veteran's sole service-connected disability is the 
residuals of a total right knee replacement that currently is 
not shown to prevent him from securing and following 
substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from September 1954 to 
November 1965.  

In a June 1966 decision, the RO granted service connection 
and a 10 percent rating for residuals of a right knee injury.  
In a July 1995 decision, the RO granted a 20 percent rating 
for the right knee disability.  In a January 1997 decision, 
the RO granted a 30 percent rating for the right knee 
disability.  

The medical records from the Orthopedic Associates of 
Pittsburgh show that, in February 1997, the veteran underwent 
a right total knee replacement due to severe osteoarthritis 
of the right knee.  Following surgery, the veteran had 
swelling and limitation of motion.  In May 1997, the 
veteran's diagnosis was that of cellulitis of the right leg 
secondary to venous stasis versus lymphedema.  

On a September 1997 VA examination, the veteran complained of 
having pain and limited mobility of the right knee, a minimal 
amount of pain in the left knee, and low back pain.  

On examination, the veteran was an obese-appearing individual 
who walked with a cane in his left hand.  He walked with a 
significant limp due to his right knee arthroplasty.  The 
impression was that of a well-placed total right knee 
arthroplasty, with a range of motion of only 0 degrees 
(extension) to 75 degrees (flexion).  

The examiner indicated that his right knee disability was 
debilitating and insufficient for a daily activity such as 
sitting down in a chair or rising from a chair or car.  In 
regard to the veteran's left knee, the examiner stated that 
examination of that knee was basically normal and that it did 
not seem to cause any debilitation.  In regard to the low 
back, the examiner diagnosed degenerative chronic stenosis of 
the lumbar spine, with a fairly benign examination.  The 
examiner added, however, that the back condition seemed to be 
fairly debilitating.  

The private medical records dated in October 1997 indicate 
that the veteran underwent a lumbar laminectomy of L3-4 and 
L4-5 and excision of a herniated disc at L4-5.  

In a November 1997 decision, the RO assigned a temporary 100 
percent rating for the service-connected residuals of a total 
right knee replacement with osteoarthritis, based on the need 
for convalescence following surgery (38 C.F.R. § 4.30), 
effective from February 20, 1997 through March 1998.  

On a March 1998 VA examination, the veteran reported that he 
had some improvement in right knee pain as a result of his 
knee surgery but continued to experience a burning and 
sometimes sharp pain over the area of the patella.  He also 
noted having right lower extremity edema.  He indicated that 
he required the use of a cane and brace, was unable to squat, 
was able to ascend/descend stairs only by taking one step at 
a time, and experienced fatigue with any prolonged walking or 
standing.  

On examination, the veteran was able to ambulate with the 
assistance of a cane and a brace.  Ambulation revealed a limp 
or favoring of the right lower extremity.  The range of 
motion of the right knee was quite limited, and there was 
edema without erythema of that knee.  

An April 1998 VA outpatient record indicates that the veteran 
complained of persistent swelling of the right knee.  He 
ambulated with a cane in his left hand and was doing very 
well.  He had somewhat poor range of motion in the right 
knee.  He also wore a knee brace.  X-ray studies of the right 
knee showed well-placed femoral and tibial components.  

The examiner opined that there was nothing wrong with the 
veteran's total knee, and the veteran was reassured that 
there were no "bolts falling out of his knee," as he had 
feared based on a report from a radiologist.  

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in April 
1998, the veteran indicated that he was prevented from 
securing or following any substantially gainful occupation by 
his service-connected right knee disability.  He stated that 
he became too disabled to work beginning in December 1996, 
when his disability affected his full time employment.  He 
indicated that he was last employed with the Post Office, 
where he was a mail handler from 1969 until December 1996.  
(He indicated that he also worked for a security company as a 
security guard from October 1992 to 1993.)  

The veteran further indicated that he left his last job due 
to his disability and had not tried to obtain employment 
since he became too disabled to work.  In that regard, he 
stated that his right knee was not stable and had to wear a 
brace and use a cane.  He indicated that he had the 
equivalent of a high school education (i.e., GED) and had not 
had any education or training either prior to or since he 
became too disabled to work.  

The veteran remarked that, although his knee surgery went 
well, his knee was not responding.  He stated that he was 
unable to kneel down, that he felt "bad pains," and that 
his knee swelled and became stiff if he sat, stood, or walked 
too long.  

In a May 1998 decision, the RO assigned a 60 percent rating 
for the residuals of a total right knee replacement with 
osteoarthritis, effective on April 1, 1998.  

In a June 1998 decision, the RO denied the veteran's claim of 
entitlement to a TDIU rating.  

In a January 1999 letter from the Orthopedic Associates of 
Pittsburgh, the veteran's right knee surgeon indicated that 
the veteran was still having problems with pain and stiffness 
in the right parapatellar area.  He noted that the veteran 
had limited patellar mobility, with motion from 0 degrees 
(extension) to about 75 degrees (flexion) with diffuse 
patellofemoral pain.  X-ray studies showed a slight amount of 
patella infera.  

On a January 1999 VA general medical examination, the veteran 
reported that, since his total knee replacement surgery, he 
had had stiffness and intermittent pain with almost constant 
swelling in the right knee.  He reported that he used a brace 
for support all of the time, which he indicated had helped 
him markedly.  

On examination, the veteran was markedly obese (255 pounds).  
He had an abnormal gait.  The right knee was swollen and 
tender around the lateral and medial aspects and also on the 
patella.  His range of motion of the knee was limited (-15 
degrees of extension to 90 degrees of flexion).  There was 
pitting edema of the knee.  

X-ray studies of the right knee showed that the prosthesis 
was in place and appeared to be intact (the possibility of a 
loosening of a tibial component, as noted in earlier records, 
was not shown on the present study).  

The diagnosis was that of status post right knee prosthesis.  
Other diagnoses consisted of mild degenerative changes of the 
left knee and moderate degenerative changes of the 
lumbosacral spine with degenerative disc disease at L4-5 and 
L5-S1 and with first degree degenerative spondylolisthesis of 
L3 on L4.  

On a January 1999 VA orthopedic examination, the veteran 
complained of bilateral knee and low back pains.  On 
examination, he appeared in no acute distress.  There was 
morbid exogenous obesity.  There was a slow gait with slight 
shortening of stance on the right (he kept his right knee 
extended and in external rotation).  There was moderate 
tenderness of the right knee.  There was slight 
patellofemoral crepitus through the full arch of motion.  

The veteran's range of motion of the right knee was from 0 
degrees (extension) to 75 degrees (flexion).  The assessments 
were those of service-connected right knee osteoarthritis 
treated with total knee arthroplasty; lumbar stenosis and 
degenerative joint disease of the lumbar spine; and 
osteoarthritis of the left knee not related to service.  

The VA examiner noted that the combination of the lumbar 
spine and bilateral knee problems significantly affected the 
veteran's employability.  Based on the right knee 
arthroplasty and arthritis alone, the examiner stated that 
the veteran should not perform work as a postal letter 
carrier.  

The VA examiner indicated that the veteran would be capable 
of sedentary work with modest standing and walking, but not a 
job that required prolonged standing and walking.  In 
combination with his lumbar spine and left knee problems, the 
examiner considered the veteran unable to perform work other 
than very sedentary work.  The examiner did not consider the 
veteran's lumbar spine and left knee arthritis disabilities 
to be secondary to the right knee arthritis.  

In a January 1999 statement, the veteran's former employer 
with the Post Office indicated that the veteran began working 
as a letter carrier in September 1969 and stopped working in 
December 1996.  It was stated that the reason for the 
veteran's termination of employment was that he retired of 
his own volition due to problems with his legs and that there 
was no forced retirement.  

In an April 1999 statement, the veteran's representative 
indicated that the veteran had been employed as a letter 
carrier with the United States Post Office and took voluntary 
retirement in December 1996 due to his right knee condition.  
He stated that the veteran felt that, based on his age, 
service-connected disability, and limited education (GED), he 
could not continue working.  

The representative stated that the veteran required the use 
of a leg brace and cane in order to ambulate.  He stated that 
the veteran was unable to continue working as a letter 
carrier due to his right knee symptoms and the aids to assist 
him in walking.  

On an August 1999 VA examination, the veteran reported that 
there had been no change in his right knee status since 
January 1999.  He continued to wear a knee brace and used a 
cane.  He reported that he would only be able to walk with a 
cane for approximately 10-15 minutes and would only be able 
to stand for approximately 20 minutes while shifting 
positions frequently.  He indicated that it was necessary to 
ascend/descend stairs one step at a time.  He described the 
limiting factor as pain in his right knee and leg.  

On examination, the veteran was noted to be obese and was 
able to ambulate approximately 200 feet without distress.  He 
favored the right lower extremity.  There was no pitting 
edema.  He had very limited range of motion of the right knee 
(-10 degrees of extension to 25 degrees of flexion).  The 
diagnoses were those of status post total knee arthroplasty 
and osteoporosis of the right knee joint.  

In September 2000, the Board remanded the case to the RO for 
additional development.  

On an October 2001 VA examination, the veteran reported that 
physical therapy to improve right knee range of motion had 
been ineffective.  He wore a right knee brace for support and 
used a cane to assist with ambulation.  He also reported 
intermittent swelling and erythema of the right lower 
extremity.  

On examination, the veteran walked with a very stiff knee 
gait and his foot was in a slight equanimous position when he 
stood on the affected side.  He ambulated with a slightly 
antalgic gait.  The range of motion of the right knee was 
very limited (-5 degrees of extension to approximately 15 
degrees of flexion).  The knee had absolutely no motion to 
varus/valgus stress or anterior/posterior stress, and it 
almost felt as though the joint was ankylosed despite the 
knee replacement.  

The assessment was that of a severely disabled right knee, 
with only 10-15 degrees of motion and with a mechanical block 
due to extensive scar tissue formation.  The examiner stated 
that the pain in the knee joint could be indicative of 
possible infection or loosening of the component.  

In either case, the VA examiner commented that the total 
replacement was not functioning optimally for the veteran and 
that, given the four-year history of these problems, it was 
likely that there would be no improvement without further 
knee intervention.  

To this end, the examiner added that conservative measures to 
improve knee motion would be ineffective and that the 
likelihood for any improvement in knee function would require 
further diagnostic studies and possible surgery.  

On a June 2002 VA examination, the veteran reported that, 
since his total knee replacement, his right knee had remained 
stiff, swollen, and somewhat red.  He required a cane for 
ambulation, as well as a brace to prevent giving way and 
buckling of the knee.  He also reported rest pain and night 
pain referable to the knee.  

Currently, the veteran was noted to be working as a security 
guard, albeit with difficulty due to very poor ambulation 
tolerance, which was only approximately 1-2 blocks before he 
developed severe pain.  He also reported daily swelling in 
the calf area, worse on the right side than on the left side, 
for which he wore compression stockings and tried elevation; 
however, after long periods of time sitting or on his feet 
the swelling became very marked.  

On examination, the veteran was somewhat obese.  His range of 
motion of the right knee was from -5 degrees of extension to 
30 degrees of flexion, at which point there was a complete 
mechanical stop.  The right knee felt almost ankylosed on 
varus/valgus stability testing.  There was pitting edema in 
the right lower extremity, with venous stasis changes 
throughout the calf down to the ankle joint.  

X-ray studies of the right knee showed that the total 
replacement components appeared to be in good position, but 
with what appeared to be some thinning of the polyethylene of 
the tibial tray and calcification of both medial and 
collateral ligaments and within the quadriceps tendon and 
osteophytes around the patella.  

The VA examiner stated that the veteran had a "very 
unfortunate condition" with his right knee.  He stated that 
the veteran's motion was extremely poor and that his knee was 
practically fused from calcification within the soft tissue.  
The examiner stated that there was no radiographic evidence 
of loosening but that there was indication of significant 
wear of the polyethylene tray.  

The examiner considered the veteran to be markedly disabled 
from his right knee condition.  He stated that there was "no 
way" that physical therapy or other conservative modalities 
were going to alleviate the veteran's condition and that 
further knee surgery would be highly risky with a poor chance 
of success.  

In a March 2003 letter, the Board notified the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
notified the veteran about his claim, what VA was doing to 
assist him in obtaining evidence for his claim (to include a 
VA examination in June 2002 that noted the veteran was 
currently employed), and what evidence or information was 
needed from him.   The veteran replied by letter later that 
month, stating that the treatment for his right knee was at 
VA, that he used an electric scooter when shopping, that he 
used a cane and knee brace for support, and that he did not 
drive much as it was difficult for him to get in and out of 
his car.  He did not reference his employment.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in June 1998), Statement of the Case (in 
March 1999), Supplemental Statements of the Case (in April 
1999 and September 2002), the RO has notified him of the 
evidence needed to substantiate his claim.  Further, in a 
March 2003 letter, the Board also notified the veteran of 
what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained examinations, 
to include those conducted in January and August 1999, 
October 2001, and June 2002, regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

The veteran contends that his service-connected right knee 
disability prevents him from obtaining gainful employment.  
Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

The veteran's sole service-connected disability consists of a 
right knee disability, which is rated as 60 percent 
disabling.  He thus satisfies the percentage rating standards 
for individual unemployability benefits.  The issue then is 
whether his service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  

Also, it is necessary that the record reflect some factor 
that places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record of evidence, in the Board's judgment, does not 
show that the veteran has currently been rendered 
unemployable based solely on his severe service-connected 
right knee disability.  

On his TDIU application received in April 1998, the veteran 
claimed that he was unable to engage in substantially gainful 
employment due to his right knee disability.  While the 
medical evidence clearly shows that his right knee disability 
is productive of considerable impairment, the objective 
medical evidence does not show that his right knee has 
rendered him unemployable.  

The medical records in the file show that the veteran's right 
knee disability is currently manifested by severe limitation 
of motion to near ankylosis, pain, tenderness, and swelling.  
Pain and swelling resulted on prolonged walking and standing.  
The veteran wore a knee brace all the time and used a cane 
for ambulation.  Such findings have been apparent since the 
right total knee replacement surgery.  

The medical records also show that the veteran complained of 
other disability, to include left knee and low back pains, 
and that he was diagnosed with mild degenerative changes in 
the left knee and moderate degenerative changes with 
degenerative disc disease in the lumbosacral spine.  

The record contains opinions pertaining to the veteran's 
right knee condition and his employability.  

In January 1999, a VA examiner opined that the combination of 
the bilateral knee condition and lumbar spine disability 
significantly affected the veteran's employability but that, 
based solely on his service-connected right knee disability, 
the veteran would be capable of sedentary work with modest 
standing and walking (such work, however, would not include 
his former job as a letter carrier).  

As noted by his former employer, the veteran retired 
voluntarily from the postal service due to problems with his 
legs.  In October 2001, the VA examiner stated that the 
veteran had a severely disabled right knee with no likelihood 
of future improvement.  

In June 2002, the VA examiner noted the veteran's marked 
right knee disability and poor ambulation tolerance; however, 
the examiner also noted that the veteran was currently 
working as a security guard.  

The Board letter of March 2003 referenced the June 2002 VA 
examination and the fact that the veteran was currently 
employed.  The veteran responded to the letter but did not 
indicate his employment status.  

Thus, on the issue of employability, the most recent evidence 
reflects that the veteran is currently employed (whether he 
is gainfully employed, as opposed to marginally employed, is 
not indicated in the record).  

After consideration of the medical record and the veteran's 
contentions, the Board finds that weight of the evidence is 
against the veteran's claim for a TDIU rating.  Although his 
service-connected right knee disability is severe, it is not 
of a level of impairment consistent with his being prevented 
from obtaining substantially gainful employment.  He is 
currently employed.  He has other disabilities that are 
nonservice-connected and thus not for consideration in 
determining his unemployability.  

Furthermore, and significantly, it is found that he is 
capable of sedentary work with minimal standing and walking.  
With his background and education, as reported on his TDIU 
rating claim, it cannot be concluded that the veteran is 
unemployable given the current manifestations of his service-
connected right knee disability.  

After a review of the entire record, the Board finds that the 
veteran could be hired in a suitable form of gainful 
employment, despite the severity of his service-connected 
disability.  Thus, the Board finds that the criteria for a 
TDIU rating are not met in this case.  

In sum, as the preponderance of the evidence is against the 
veteran's claim of entitlement to a TDIU rating, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

A TDIU rating is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

